DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 11/30/2021, with respect to drawing and specification objections have been fully considered and are persuasive.  The drawing and specification objections have been obviated by amendments.  The drawings and specification objections have been withdrawn. 
Applicant's arguments, see page 10, filed 11/30/2021, with respect to claim objections and 35 U.S.C 112 rejections, have been fully considered but they are not persuasive.  Some claim objections and 35 U.S.C 112(b) rejections were obviated by claim amendments.  However, some claim objections and 112(b) rejections persist in the amended claims filed 11/30/2021.  Also, new claim objections and 35 U.S.C 112(b) rejections are introduced because of the claim amendments.  Please see claim objections and 35 U.S.C 112(b) rejections below.
Applicant’s arguments, see page 10, filed 11/30/2021, with respect to the double patenting rejection of claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of double patenting rejection is made in view of copending application 17/487,692.  The withdrawal of the previous double patenting rejection and the inclusion 
Applicant's arguments, see pages 10-11, filed 11/30/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive. The rejections have been adjusted to accommodate for the claim amendments filed 11/30/2021.  While there are no longer 35 U.S.C 102 rejections, there are still 35 U.S.C 103 rejections made using the same references presented in the Non-final action filed 8/30/2021.  Augustine, et al. (U.S PGPub No. 2015/0366367) is a new reference that is used in the 35 U.S.C 103 rejection of new claim 21.  The Applicant argues that neither Johnson nor Bembridge describe or reasonably suggest any device that meets all of the limitations of the presently amended claims.  The Examiner disagrees.  Please see 35 U.S.C 103 rejections below.

Claim Objections
Claims 2-11 and 13-17 objected to because of the following informalities:  
“A device according to…” should be changed to “The device according to…”. 
Claim 3 objected to because of the following informalities:  
Line 1: “claim 12wherein” should be changed to “claim 12 wherein”.  
Claim 5 objected to because of the following informalities:
Line 1: “claim 12wherein” should be changed to “claim 12 wherein”.
Line 2: “emit near infrared light it a wavelength of” should be changed to “emit near infrared light at a wavelength of”.
Claim 12 
Line 12: “cast light from one of the flexible pad” should be changed to “cast light from one of the flexible pads”.
Line 18: “that formable portion” should be changed to “the formable portion”.
Claims 20-21 objected to because of the following informalities:  
“A method according to claim 18” should be changed to “The method according to claim 18”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3the control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the infrared light emitters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “cast light from one of the flexible pad” renders claim 12 (line 12) indefinite.  It is unclear how the claim is here distinguishing only one flexible pad, when only one flexible pad was ever introduced (line 4).
The limitation “A device according to claim 1” renders claim 17 (line 1) indefinite.  Claim 1 has been previously cancelled so it is unclear what claim this claim 17 should depend from.
*Note: All remaining claims are rejected as a result of their dependency on independent claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 of copending Application No. 17/487,692 (reference application – hereinafter ‘692). Although the claims at issue are not identical, they are not patentably distinct from each other (please see claim mapping below).

Regarding claim 12 of the instant application, claims 12 and 17 of ‘692 discloses:
A light emitting body covering device for delivery of light therapy to a subject (claim 1, line 1) comprising: a flexible pad (claim 1, line 2 – a pad member configured to extend over the body of a subject, e.g., flexible pad; claim 12, line 2); a formable member (claim 12, line 3); a plurality of interconnected light-emitting flexible circuit boards on which a plurality of light emitters are positioned (claim 1, lines 3-4; claim 12, line 4 – one of ordinary skill in the art would find it obvious that the interconnected light-emitting circuit boards are flexible since the device is configured to extend over the body of a subject); translucent circuit board cover members positioned over the light emitting flexible circuit boards (claim 12, lines 5-6); and a bezel having a plurality of openings (claim 12, line 7); wherein the light-emitting circuit boards and the formable member are positioned to cast light from one of the flexible pad (claim 12, lines 8-9), the translucent circuit board cover members are positioned over the light emitting circuit boards and the bezel is affixed to the flexible pad with the light-emitting circuit boards aligned with openings in the bezel (claim 12, lines 9-11); and wherein the formable member is located in a formable portion of the pad and can be manually shaped into, and will 
Therefore, claim 12 of the instant application is not patentably distinct over claims 12 and 17 of the ‘692 application.

Regarding claim 2 of the instant application, claim 2 of ‘692 discloses:
A device according to claim 12 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light (claim 2, lines 1-2) and wherein the control unit is further programmed to cause the light emitters to emit either pulsed or non-pulsed light in accordance with user selection (claim 2, lines 2-4).
Therefore, claim 2 of the instant application is not patentably distinct over claim 2 of the ‘692 application.

Regarding claim 3 of the instant application, claim 3 of ‘692 discloses:
A device according to claim 12 wherein the control unit is further programmed to cause the light emitters to stop emitting light after expiration of a time period (claim 3, lines 1-2).
Therefore, claim 3 of the instant application is not patentably distinct over claim 3 of the ‘692 application.

Regarding claim 4 of the instant application, claim 4 of ‘692 discloses:
A device according to claim 12 wherein the light emitters comprise red, blue and infrared light emitters (claim 4, lines 1-2) and wherein the plurality of available light treatment modes comprises: a first mode wherein blue light is emitted (claim 4, line 3); a 
Therefore, claim 4 of the instant application is not patentably distinct over claim 4 of the ‘692 application.

Regarding claim 5 of the instant application, claim 5 of ‘692 discloses:
A device according to claim 12 wherein the infrared light emitters emit near infrared light it a wavelength of, or of about, 880nm (claim 5, lines 1-2).
Therefore, claim 5 of the instant application is not patentably distinct over claim 5 of the ‘692 application.

Regarding claim 6 of the instant application, claim 6 of ‘692 discloses:
A device according to claim 4 wherein the red light emitters emit light at a wavelength of, or of about, 640nm (claim 6, lines 1-2).
Therefore, claim 6 of the instant application is not patentably distinct over claim 6 of the ‘692 application.

Regarding claim 7 of the instant application, claim 7 of ‘692 discloses:
A device according to claim 4 wherein the blue light emitters emit light at a wavelength of, or of about, 465nm (claim 7, lines 1-2).
Therefore, claim 7 of the instant application is not patentably distinct over claim 7 of the ‘692 application.

Regarding claim 8 of the instant application, claim 8 of ‘692 discloses:
A device according to claim 4 wherein: when operating in the first light treatment mode, the blue light emitters emit blue light at a 1 % duty cycle and the red and infrared light emitters will fade up from 1 % to 90% in 20 seconds (claim 8, lines 2-4); when operating in the second light treatment mode, the blue light emitters will fade up from 1 % to 90% in 20 seconds and the red and infrared light emitters will fade up from 1.3% to 2.5% in 2.5 seconds (claim 8, lines 5-7); and when operating in the third light treatment mode, the blue light emitters will fade up from 1 % to 90% in 20 seconds and the red and infrared light emitters will cycle from 30% to 80% in 11.5 seconds (claim 8, lines 8-10).
Therefore, claim 8 of the instant application is not patentably distinct over claim 8 of the ‘692 application.

Regarding claim 9 of the instant application, claim 9 of ‘692 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (claim 9, lines 1-2) and wherein the first light treatment mode delivers light at a 
Therefore, claim 9 of the instant application is not patentably distinct over claim 9 of the ‘692 application.

Regarding claim 10 of the instant application, claim 10 of ‘692 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (claim 10, lines 1-2)Page 5 of 1 lApplication No. 16/900,689 Reply to Office Action mailed August 30, 2021and wherein the second light treatment mode delivers light at a pulse width modulation frequency of about 800Hz when pulsed light therapy is selected (claim 10, lines 2-4).
Therefore, claim 10 of the instant application is not patentably distinct over claim 10 of the ‘692 application.

Regarding claim 11 of the instant application, claim 11 of ‘692 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (claim 11, lines 1-2) and wherein the third treatment mode delivers light at a 
Therefore, claim 11 of the instant application is not patentably distinct over claim 11 of the ‘692 application.

Regarding claim 13 of the instant application, claim 13 of ‘692 discloses:
A device according to claim 12 wherein the formable member is positioned in an upper portion of the device (claim 13, lines 1-2).
Therefore, claim 13 of the instant application is not patentably distinct over claim 13 of the ‘692 application.

Regarding claim 14 of the instant application, claim 14 of ‘692 discloses:
A device according to claim 13 wherein the formable member comprises an arcuate mid-portion traversing between two generally triangular end portions (claim 14, lines 1-2).
Therefore, claim 14 of the instant application is not patentably distinct over claim 14 of the ‘692 application.

Regarding claim 15 of the instant application, claim 15 of ‘692 discloses:
A device according to claim 14 wherein rings are formed within each of the triangular end portions (claim 15, lines 1-2).
Therefore, claim 15 of the instant application is not patentably distinct over claim 15 of the ‘692 application.

Regarding claim 16 of the instant application, claim 16 of ‘692 discloses:
A device according to claim 15 further comprising apertures extending through the pad member and passing through the rings formed within the triangular end portions of the formable member (claim 16, lines 1-3).
Therefore, claim 16 of the instant application is not patentably distinct over claim 16 of the ‘692 application.

Regarding claim 18 of the instant application, claim 18 of ‘692 discloses:
A method for delivering light treatment to a subject's body (claim 18, line 1) comprising the steps of:Page 7 of 11Application No. 16/900,689 Reply to Office Action mailed August 30, 2021obtaining or providing a device according to claim 12 (claim 18, line 2); positioning the device over at least half of the subject's body (claim 18, lines 3-4); and using the device to deliver light therapy (claim 18, line 5).
Therefore, claim 18 of the instant application is not patentably distinct over claim 18 of the ‘692 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al. (U.S PGPub No. 2013/0274839) in view of Bembridge, et al. (U.S PGPub No. 2014/0128942).

Regarding claim 12, Johnson teaches (Figures 1 and 2, elements 10 and 12) a light emitting body covering device for delivery of light therapy to a subject (abstract, paragraph [0033]) comprising: (Figures 1-2 and 12, element 12 – shapeable pad light emitting apparatus, e.g., flexible pad) a flexible pad (paragraphs [0033] and [0041]); (Figure 3) a formable member (paragraph [0010], lines 19-21 – in some embodiment(s), only one or more portions of the pad may be shapeable; paragraph [0036]); (Figures 1, 3, 6, and 13, elements 22 – flexible circuitry layer, 23) a plurality of interconnected light-emitting flexible circuit boards on which a plurality of light emitters are positioned (paragraphs [0036]-[0038] – at least one flexible circuitry layer having light emitting diodes (LEDs) positioned thereon); translucent circuit board cover members positioned over the light emitting flexible circuit boards (paragraph [0037] – A translucent shield or barrier may extend over the front of the flexible circuitry layer thereby preventing the LEDs and any other electronic components on the front side of the flexible circuitry layer from directly contacting objects or body surfaces); and (Figures 3 and 5; elements 18 – front flexible pad layer, 19 – central aperture) a bezel (paragraphs [0036] – front flexible pad having a central aperture formed therein, e.g. a bezel, [0040]); wherein (Figures 1, 3, and 5; elements 12, 20 – deformable layer, e.g. formable member, 22 – flexible circuitry layer, and 24 – rear flexible pad, e.g. pad) the light-emitting circuit boards and the formable member are positioned to cast light from one of the flexible pad (paragraphs [0036]-[0038] – the light emitting circuit boards of the flexible circuitry layer and the deformable layer are positioned on the front side of the pad), (Figures 1, 3, and 5; elements 23 and 26) the translucent circuit board cover members are positioned over the light emitting circuit boards (paragraph [0037] – A translucent shield or barrier may extend over the front of the flexible circuitry layer) and (Figures 1, 3, 5, and 7; elements 18 – front flexible pad layer, 19 – central aperture, 24) the bezel is affixed to the flexible pad (paragraphs [0036]-[0037] – the front flexible pad member is affixed to the pad member with the light emitting circuits aligned with the central aperture); and wherein (Figures 1-3 and 12, element 12) the formable member is located in a formable portion of the pad (paragraph [0010], lines 19-21 – in some embodiment(s), only one or more portions of the pad may be shapeable; paragraph [0036]) and (Figures 11 and 12, element 12) can be manually shaped into, and will retain, a configuration that causes that formable portion of the pad to assume and retain a shape whichPage 6 of 11Application No. 16/900,689Reply to Office Action mailed August 30, 2021 corresponds to a the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.), said portion of the body comprising one or more of the subject's shoulders, neck, chin and face (paragraph [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.).  Johnson does not teach the limitation of instant claim 12, that is wherein the bezel has a plurality of openings and the light-emitting circuit boards are aligned with openings in the bezel.
Bembridge teaches a light-emitting device that comprises a plurality of light-emitting elements or light sources and a flexible pad for positioning and conforming the light-emitting device to a portion of the body, wherein the flexible pad comprises a three-dimensional structure (abstract).  Bembridge also teaches (Figures 1, 2, and 4; elements 1, 2, 6 - apertures, 16 – light-emitting elements, and 31 – light-emitting area, e.g. bezel) the flexible pad comprising apertures which is referred to as the light-emitting area (paragraph [0027]).  Bembridge also teaches (Figure 2, elements 1, 2, 6, 16, 17 – light- emitting module, and 31) wherein the bezel (e.g. light-emitting area) is affixed to the pad with the light-emitting circuit boards aligned with openings in the bezel (paragraph [0027] – the light emitting area of the structure is affixed to a light emitting module with the openings (apertures) being aligned with the light emitting elements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bezel of Johnson to 
Therefore, claim 12 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 2, Johnson, in view of Bembridge, renders obvious a device according to claim 12, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 2, that is wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light (paragraphs [0035] and [0043]) and wherein the control unit is further programmed to cause the light emitters to emit either pulsed or non-pulsed light in accordance with user selection (paragraphs [0035] and [0043] – The device may be programmed to emit light in each treatment mode in either a pulsed (e.g., modulated) or non-pulsed fashion and the user interface may include a switch or function to allow the user to select or not select whether pulsing (e.g., modulation) is desired.).
Therefore, claim 2 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 3, Johnson, in view of Bembridge, renders obvious a device according to claim 12, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 3, that is wherein (Figure 1, elements 12, 14, and 23) the control unit is further programmed to cause the light emitters to stop emitting light after expiration of a time period (paragraph [0043] – the treatment times may be fixed or the user interface may include a timer set for setting the desired treatment time).
Therefore, claim 3 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 4, Johnson, in view of Bembridge, renders obvious a device according to claim 12, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 4, that is wherein (Figure 1, element 23) the light emitters comprise red, blue and infrared light emitters (paragraphs [0009] and [0036] – the LEDs include a multiplicity of therapeutic light emitting LEDs including infrared, red, and blue LEDs) and wherein the plurality of available light treatment modes comprises: a first mode wherein blue light is emitted (paragraphs [0036] and [0042]); a second mode wherein the red light is emitted (paragraphs [0036] and [0042]); and a third mode wherein the infrared light is emitted (paragraphs [0036] and [0042] – intended for different therapeutic or cosmetic applications, including a) one light treatment mode wherein the emitted light is primarily infrared; b) another light treatment mode wherein the emitted light is primarily red; and c) yet another light treatment mode wherein the emitted light is primarily blue).
Therefore, claim 4 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 5, Johnson, in view of Bembridge, renders obvious a device according to claim 12, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 5, that is wherein (Figure 1, element 23) the infrared light emitters emit near infrared light it a wavelength of, or of about, 880nm (paragraph [0042]).
Therefore, claim 5 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 6, Johnson, in view of Bembridge, renders obvious a device according to claim 4, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 6, that is wherein (Figure 1, element 23) the red light emitters emit light at a wavelength of, or of about, 640nm (paragraph [0042]).
Therefore, claim 6 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 7, Johnson, in view of Bembridge, renders obvious a device according to claim 4, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 7, that is wherein (Figure 1, element 23) the blue light emitters emit light at a wavelength of, or of about, 465nm (paragraph [0042]).
Therefore, claim 7 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 8, Johnson, in view of Bembridge, renders obvious a device according to claim 4, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 8, that is wherein: (Figure 1, element 23) when operating in the first light treatment mode, the blue light emitters emit blue light at a 1% duty cycle and the red and infrared light emitters will fade up from 1% to 90% in 20 seconds (paragraph [0043], 
Therefore, claim 8 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 9, Johnson, in view of Bembridge, renders obvious a device according to claim 8, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 9, that is wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and [0043]) and wherein the first light treatment mode delivers light at a pulse width modulation frequency of about 680Hz when pulsed light therapy is selected (paragraph [0043], lines 25-30).
Therefore, claim 9 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 10, Johnson, in view of Bembridge, renders obvious a device according to claim 8, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 10, that is wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and 
Therefore, claim 10 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 11, Johnson, in view of Bembridge, renders obvious a device according to claim 8, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 11, that is wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and [0043]) and wherein the third treatment mode delivers light at a pulse width modulation frequency of about 80Hz when pulsed light therapy is selected (paragraph [0043], lines 33-36).
Therefore, claim 11 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 13, Johnson, in view of Bembridge, renders obvious a device according to claim 12.  Johnson also teaches the limitations of claim 13, that is wherein (Figures 3, 5, and 7, elements 18, 18b, 20 – deformable layer, and 24 – rear flexible pad member) the formable member is positioned in an upper portion of the device (paragraphs [0036]-[0037] – The deformable layer is positioned above the rear pad and can be positioned between layers 18a and 18b of the front flexible pad member).
Therefore, claim 13 is unpatentable over Johnson, et al. and Bembridge, et al.
 

Regarding claim 14, Johnson, in view of Bembridge, renders obvious a device according to claim 13.  Johnson teaches (Figure 5, elements MR and ER) wherein the formable member comprises an arcuate mid-portion traversing between two end portions (paragraph [0040] – the deformable member includes an arc shaped mid region MR that traverses between two end regions ER).  Johnson does not teach the limitations of instant claim 14, that is wherein end portions are generally triangular.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end portions of Johnson to include the triangular end portions of Bembridge and/or to have modified the shape of the end regions of the deformable member to be triangular in shape such that the formable member comprises an arcuate mid-portion traversing between two generally triangular end portions.  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson required more stiffness or stability, adding the triangular protrusions to the end regions of Johnson would be beneficial.  Further, the trapezoidal end regions of Johnson could be modified to be triangular instead of adding the triangular protrusions as this would either increase or decrease the stiffness based on whether material was added or subtracted to give increased stand stability as in Figure 12 of Johnson or increasing see paragraphs [0040]-[0041] of Johnson).  
Therefore, claim 14 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 15, Johnson, in view of Bembridge, renders obvious a device according to claim 14.  Johnson teaches (Figure 5, elements 20 and 21 – perforations, which form rings) wherein rings are formed within each of the end portions (paragraph [0040] – the end regions of deformable layer 20 include perforations such that rings are formed around those perforations).  Johnson does not teach the limitations of instant claim 15, that is wherein rings are formed within each of the triangular end portions.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end portions of Johnson to include the end portions of Bembridge and/or modify the shape of the end regions of the deformable member to be triangular in shape such that the rings are formed within each of the triangular end portions.  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson requires more stiffness or stability, adding the triangular protrusions to the end regions of Johnson would be beneficial.  Further, the trapezoidal end regions of Johnson could be modified to be triangular instead of adding the triangular protrusions as this would either increase or decrease the stiffness based on whether material was added or see paragraphs [0040]-[0041] of Johnson).  
Therefore, claim 15 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 16, Johnson, in view of Bembridge, renders obvious a device according to claim 15.  Johnson also teaches (Figure 5, elements 20, 21, MR, and ER) apertures passing through the rings formed within the end portions of the formable member (paragraph [0040] – the rings are defined as the material surrounding the perforations (e.g. apertures) that are formed in the end regions ER of the deformable material).  Johnson does not teach the limitations of instant claim 16, that is wherein the apertures are extending through the pad member and passing through the rings that are formed within the triangular end portions.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).  Bembridge also teaches (Figures 1-2, elements 1, 2, and 6 - apertures) a device that comprises apertures extending through a pad member (paragraphs [0011] and [0027] – a light emitting device includes apertures that are through holes that extend through the three-dimensional structure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures of Johnson to be through holes through the entire pad structure as in Bembridge and to use triangular see Figure 5 and paragraph [0040] of Johnson).  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson requires more stiffness or stability, adding the triangular protrusions to the end regions of Johnson would be beneficial.  Further, the trapezoidal end regions of Johnson could be modified to be triangular instead of adding the triangular protrusions as this would either increase or decrease the stiffness based on whether material was added or subtracted to give increased stand stability as in Figure 12 of Johnson or increasing flexibility to get more curvature as in Figure 11 of Johnson (see paragraphs [0040]-[0041] of Johnson).  
Therefore, claim 16 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 17, Johnson, in view of Bembridge, renders obvious a device according to claim 1, as indicated hereinabove.  Johnson also teaches the limitation of instant claim 17, that is wherein (Figures 3 and 5, elements 12 and 20) the 
Therefore, claim 17 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 18, Johnson, in view of Bembridge, teach the device according to claim 12, as indicated hereinabove.  Johnson teaches (Figure 1, element 10) a method for delivering light treatment to a subject's body (abstract, paragraphs [0011] and [0033]) comprising the steps of:Page 7 of 11Application No. 16/900,689 Reply to Office Action mailed August 30, 2021(Figure 12, element 12) positioning the device over at least half of the subject's body (paragraph [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.  One of ordinary skill in the art would have recognized that the device is capable of covering at least half of the subject’s body, and Johnson does not teach otherwise.  The face, thigh, and neck are examples of areas of the body to treat, but Johnson’s device is not limited to these areas.  Johnson’s device could treat areas that equate to at least half of the subject’s body); and (Figures 1 and 12, elements 10 and 12) using the device to deliver light therapy (abstract, paragraphs [0035]-[0036] and [0042]).
Therefore, claim 18 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 20, Johnson, in view of Bembridge, renders obvious a method according to claim 18, as indicated hereinabove.  Johnson also teaches the limitations of instant claim 20, that is wherein (Figures 11 and 12, element 12) the positioning step the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.); and causing that formable portion of the pad to be positioned on said portion of the subject's body comprising one or more of the subject's shoulders, neck, chin and face (paragraph [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.).
Therefore, claim 20 is unpatentable over Johnson, et al. and Bembridge, et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al. (U.S PGPub No. 2013/0274839) and Bembridge, et al. (U.S PGPub No. 2014/0128942), further in view of Augustine, et al. (U.S PGPub No. 2015/0366367).
Regarding claim 21, Johnson, in view of Bembridge, render obvious a method according to claim 18, as indicated hereinabove.  Neither Johnson nor Bembridge teach the limitations of instant claim 21, that is wherein the device further comprises one or more apertures, loops, straps, hooks or other hanger features useable for hanging the device on hooks or other projections when not in use and wherein the method further 
Augustine teaches an electric heating pad with electrosurgical grounding comprising a heated underbody support, heated mattress or heated mattress overlay (abstract).  Augustine teaches that such an electric heating pad is useable for therapeutic patient warming which is especially important for patients during surgery (paragraphs [0004] and [0014]).  Augustine teaches (Figure 7A, element 532) that some heating pads and blankets can include one or more straps for securing the blanket in place over the patient or the pad in place under the patient (paragraph [0130]).  Augustine further teaches (Figure 7A, element 534) that holes can be punched in the straps to facilitate hanging the warming blanket or other common uses (paragraph [0130]).  Augustine further teaches (Figures 9A-9B, element 550) that one or more holes can be punched through both sheets and through the reinforcing layer to create a hanging point (paragraph [0132]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented common techniques of hanging and storing therapeutic devices, as shown by Augustine, in the combined phototherapy device teachings of Johnson and Bembridge.  One of ordinary skill in the art would have found it obvious that the device would contain some kind of hanger feature in order to aid in storage of the device when the device is not in use.  Such hanger features such as apertures, loops, straps, and hooks are well known in the art and are further shown in Augustine’s teaching of a heating blanket.  One of ordinary skill in the art would desire such a feature so that the device can be properly stored 
Therefore, claims 21 is unpatentable over Johnson, et al., Bembridge, et al., and Augustine, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792